DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
Applicants have added new claim 17 in the latest amendment.

Terminal Disclaimer
The terminal disclaimers filed by the applicants on 2/7/2022 have been received and reviewed.  The terminal disclaimers have been approved as of 2/7/2022.

The double patenting rejection of claims 1-16 are now withdrawn in light of the terminal disclaimers filed.

Allowable Subject Matter
Claims 1-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
As previously stated in the Office Action dated 11/5/2021: 
The prior art of record, including Echigo (US 10384395 and US 2014/0175708), McMurtry (US 2016/0136730 and 2016/0136731), Gardiner (US 2017/0106594), and Tsao (US 2016/0151833) (see IDS filed 10/16/2020), fail to teach the claimed invention .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726